                                                                                                     Case 2:19-cv-02191-GMS Document 1 Filed 04/03/19 Page 1 of 8



                                                                                              1    Michael Zoldan; AZ Bar No. 028128
                                                                                                   ZOLDAN LAW GROUP, PLLC
                                                                                              2
                                                                                                   14500 N. Northsight Blvd., Suite 133
                                                                                              3    Scottsdale, AZ 85260
                                                                                                   Tel & Fax: 480.442.3410
                                                                                              4    MZoldan@zoldangroup.com
                                                                                              5
                                                                                                   Attorneys for Plaintiff
                                                                                              6    Kaytlin Converse
                                                                                              7
                                                                                                                             UNITED STATES DISTRICT COURT
                                                                                              8
                                                                                                                                     DISTRICT OF ARIZONA
                                                                                              9
                                                                                             10    Kaytlin Converse, an Arizona resident,                       Case No.

                                                                                             11                         Plaintiff,
ZOLDAN LAW GROUP, PLLC
                         14500 N. Northsig ht Blvd. Suite 133 Scot tsdal e, Arizona 852 60
                             Tel & Fax: 480.442.3410 – mzoldan@zol d angroup.com




                                                                                             12           v.                                                 COMPLAINT
                                                                                             13    Autobahn Gilbert, LLC d/b/a Audi
                                                                                             14    Gilbert, a domestic LLC;
                                                                                                                                                         (Jury Trial Requested)
                                                                                             15                         Defendant.
                                                                                             16
                                                                                                         Plaintiff Kaytlin Converse (“Plaintiff” or “Ms. Converse”), for her Complaint
                                                                                             17
                                                                                                  against Defendant Autobahn Gilbert, LLC d/b/a Audi Gilbert (“Defendant” or “Audi
                                                                                             18
                                                                                             19   Gilbert”) hereby alleges as follows:

                                                                                             20                                           PARTIES
                                                                                             21
                                                                                                         1.     Plaintiff is, and at all times relevant hereto was, a resident of Maricopa
                                                                                             22
                                                                                                  County, Arizona.
                                                                                             23
                                                                                             24          2.     Upon information and belief, Defendant Autobahn Gilbert, LLC, is an

                                                                                             25   Arizona limited liability company with its principal place of business in Maricopa County,
                                                                                             26
                                                                                                  Arizona.
                                                                                             27
                                                                                                                               JURISDICTION AND VENUE
                                                                                             28
                                                                                                         3.     All acts complained herein occurred in Maricopa County, Arizona, and this
                                                                                                                                           Page 1 of 8
                                                                                                     Case 2:19-cv-02191-GMS Document 1 Filed 04/03/19 Page 2 of 8



                                                                                              1   Court has jurisdiction over the parties and subject matter set forth in this Complaint
                                                                                              2
                                                                                                  pursuant to Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e, et seq.
                                                                                              3
                                                                                                         4.     This Court has federal question subject matter jurisdiction over Plaintiff’s
                                                                                              4
                                                                                              5   claims pursuant to 28 U.S.C. § 1331 in that the claims set forth in this Complaint arise

                                                                                              6   under federal law.
                                                                                              7
                                                                                                         5.     The employment practices alleged to be unlawful were committed within,
                                                                                              8
                                                                                                  and had their primary effect in, the jurisdiction of the United States District Court for the
                                                                                              9
                                                                                             10   District of Arizona.
ZOLDAN LAW GROUP, PLLC
                         14500 N. Northsig ht Blvd. Suite 133 Scot tsdal e, Arizona 852 60




                                                                                             11          6.     Plaintiff was, at all relevant times, an employee of Defendant.
                             Tel & Fax: 480.442.3410 – mzoldan@zol d angroup.com




                                                                                             12
                                                                                                         7.     At all relevant times, Defendant has continuously been an employer,
                                                                                             13
                                                                                                  employing fifteen or more employees within the meaning of Title VII.
                                                                                             14
                                                                                             15          8.     Plaintiff has exhausted all administrative and statutory prerequisites

                                                                                             16   necessary to commence this action, and therefore jurisdiction is proper.
                                                                                             17
                                                                                                                                FACTUAL ALLEGATIONS
                                                                                             18
                                                                                                         9.     Ms. Converse commenced employment with Audi Gilbert on or around
                                                                                             19
                                                                                             20   December 7, 2018 as a receptionist.

                                                                                             21          10.    On December 24, 2018, Ms. Converse planned to go to the San Tan mall
                                                                                             22
                                                                                                  after work to finalize her Christmas shopping.
                                                                                             23
                                                                                                         11.    When Ms. Converse was preparing to leave work for that evening, Audi
                                                                                             24
                                                                                             25   Gilbert’s Finance Manager, Prakash Makhija, followed her to the Company parking lot and

                                                                                             26   told her that he too was going to San Tan mall to shop for his wife.
                                                                                             27          12.    When Ms. Converse arrived at the mall, she realized that Makhija had, upon
                                                                                             28
                                                                                                  information and belief, followed her and was parked behind her in parking lot of the mall.

                                                                                                                                            Page 2 of 8
                                                                                                     Case 2:19-cv-02191-GMS Document 1 Filed 04/03/19 Page 3 of 8



                                                                                              1          13.    When Ms. Converse exited her car to enter the mall, Makhija followed her
                                                                                              2
                                                                                                  and the two entered the mall at the same time.
                                                                                              3
                                                                                                         14.    As Ms. Converse proceeded from store to store, Makhija continued to follow
                                                                                              4
                                                                                              5   her.

                                                                                              6          15.    Ms. Converse first went to a Bath and Body Works store and Makhija
                                                                                              7
                                                                                                  followed her into the store.
                                                                                              8
                                                                                                         16.    As she was checking out at the Bath and Body Works store, Makhija insisted
                                                                                              9
                                                                                             10   on paying for her entire order.
ZOLDAN LAW GROUP, PLLC
                         14500 N. Northsig ht Blvd. Suite 133 Scot tsdal e, Arizona 852 60




                                                                                             11          17.    Ms. Converse was already uncomfortable that Makhija followed her to the
                             Tel & Fax: 480.442.3410 – mzoldan@zol d angroup.com




                                                                                             12
                                                                                                  mall and was accompanying her to stores, which only intensified as Makhija insisted on
                                                                                             13
                                                                                                  paying for her items.
                                                                                             14
                                                                                             15          18.    As a result, Ms. Converse told Makhija that him paying for her items was

                                                                                             16   completely unnecessary.
                                                                                             17
                                                                                                         19.    Further, Ms. Converse informed Makhija that she had other errands to run
                                                                                             18
                                                                                                  and attempted to move in separate directions.
                                                                                             19
                                                                                             20          20.    Despite Ms. Converse’s attempt to rid herself of Makhija, he continued to

                                                                                             21   follow her into a Victoria’s Secret store.
                                                                                             22
                                                                                                         21.    When Ms. Converse and Makhija entered the Victoria’s Secret store they
                                                                                             23
                                                                                                  initially split into two different segments of the store, with Ms. Converse proceeding to the
                                                                                             24
                                                                                             25   clothing section and Makhija going into the store’s lingerie section.

                                                                                             26          22.    After Ms. Converse was done shopping and had made her way to the register,
                                                                                             27   Makhija followed her and stood next to her while holding lingerie in his hands.
                                                                                             28
                                                                                                         23.    When it was time for Ms. Converse to pay for her items at checkout, Makhija

                                                                                                                                               Page 3 of 8
                                                                                                     Case 2:19-cv-02191-GMS Document 1 Filed 04/03/19 Page 4 of 8



                                                                                              1   placed the lingerie he had selected with Ms. Converse’s items and insisted on paying for
                                                                                              2
                                                                                                  everything.
                                                                                              3
                                                                                                         24.    After leaving the Victoria’s Secret store Makhija informed Ms. Converse that
                                                                                              4
                                                                                              5   the lingerie he had picked out was not for his wife but rather it was for Ms. Converse.

                                                                                              6          25.    Makhija told Ms. Converse that she did not have to pay him back with money
                                                                                              7
                                                                                                  but rather he preferred that she repay him with sex by becoming “friends with benefits”
                                                                                              8
                                                                                                  with him.
                                                                                              9
                                                                                             10          26.    When Ms. Converse vehemently rejected Makhija’s advances, he refused to
ZOLDAN LAW GROUP, PLLC
                         14500 N. Northsig ht Blvd. Suite 133 Scot tsdal e, Arizona 852 60




                                                                                             11   take back the lingerie and cautioned Ms. Converse not to tell anyone about what had just
                             Tel & Fax: 480.442.3410 – mzoldan@zol d angroup.com




                                                                                             12
                                                                                                  occurred.
                                                                                             13
                                                                                                         27.    Shortly thereafter, Ms. Converse left the mall in a state of shock and fear.
                                                                                             14
                                                                                             15          28.    On the next business day, December 26, 2018, Ms. Converse called Audi

                                                                                             16   Gilbert’s HR representative, Nancy Rash, and left a voicemail informing Ms. Rash that she
                                                                                             17
                                                                                                  needed to speak with her due to the sexual harassment she experienced on Christmas Eve
                                                                                             18
                                                                                                  by Makhija.
                                                                                             19
                                                                                             20          29.    Ms. Rash did not return Ms. Converse’s voicemail on December 26, 2018.

                                                                                             21          30.    On December 27, 2018, Ms. Rash called Ms. Converse into a meeting and
                                                                                             22
                                                                                                  terminated her employment.
                                                                                             23
                                                                                                         31.    The reasons for Ms. Converse’s termination, according to Ms. Rash, were
                                                                                             24
                                                                                             25   that other unidentified coworkers made complaints that Ms. Converse was allegedly

                                                                                             26   engaging in inappropriate conduct at work. Without providing specifics regarding who
                                                                                             27   complained and when they complained, Ms. Rash informed Ms. Converse that her actions
                                                                                             28
                                                                                                  allegedly caused male coworkers to complain that Ms. Converse’s actions made them

                                                                                                                                            Page 4 of 8
                                                                                                     Case 2:19-cv-02191-GMS Document 1 Filed 04/03/19 Page 5 of 8



                                                                                              1   uncomfortable.
                                                                                              2
                                                                                                         32.    Ms. Converse unequivocally denies the allegations against her. She was
                                                                                              3
                                                                                                  never informed by either of her supervisors that her demeanor at work was ever
                                                                                              4
                                                                                              5   inappropriate.

                                                                                              6          33.    The unsupportable reasons provided regarding Ms. Converse’s termination
                                                                                              7
                                                                                                  are pretext and retaliation based on the hostile work environment caused by Makhija and
                                                                                              8
                                                                                                  retaliation for Ms. Converse’s related complaints.
                                                                                              9
                                                                                             10          34.    During the termination meeting, Ms. Rash made no effort to investigate Ms.
ZOLDAN LAW GROUP, PLLC
                         14500 N. Northsig ht Blvd. Suite 133 Scot tsdal e, Arizona 852 60




                                                                                             11   Converse’s complaint regarding Makhija.
                             Tel & Fax: 480.442.3410 – mzoldan@zol d angroup.com




                                                                                             12
                                                                                                         35.    Ms. Converse came to the meeting with the bag of lingerie that Makhija paid
                                                                                             13
                                                                                                  for on December 24, 2018.
                                                                                             14
                                                                                             15          36.    When Ms. Rash was provided with the bag of lingerie by Ms. Converse, Ms.

                                                                                             16   Rash stated that she would return it to Makhija because “he paid for it.”
                                                                                             17
                                                                                                         37.    Ultimately, instead of investigating and ameliorating a legitimate complaint
                                                                                             18
                                                                                                  of sexual harassment, Audi Gilbert opted to retaliate against Ms. Converse for complaining
                                                                                             19
                                                                                             20   and terminated her employment.

                                                                                             21          38.    Ms. Converse has been unable to procure comparable employment after her
                                                                                             22
                                                                                                  termination from Audi Gilbert, despite diligent efforts to do so.
                                                                                             23
                                                                                                                               COUNT I
                                                                                             24                SEXUAL HARASSMENT IN VIOLATION OF TITLE VII
                                                                                             25
                                                                                                         39.    Plaintiff reasserts and realleges each and every paragraph in this Verified
                                                                                             26
                                                                                                  Complaint as if set forth fully herein.
                                                                                             27
                                                                                             28          40.    Plaintiff was subjected to verbal and physical conduct of a sexual nature by

                                                                                                  a director level employee of Defendant.
                                                                                                                                            Page 5 of 8
                                                                                                     Case 2:19-cv-02191-GMS Document 1 Filed 04/03/19 Page 6 of 8



                                                                                              1          41.    The conduct described above was unwelcome.
                                                                                              2
                                                                                                         42.    The conduct described above was sufficiently severe or pervasive to alter the
                                                                                              3
                                                                                                  conditions of Plaintiff’s employment and create an abusive working environment.
                                                                                              4
                                                                                              5          43.    Defendant knew or should have known of the harassment to which Plaintiff

                                                                                              6   was subjected, wholly failed to take proper remedial action, and instead terminated her
                                                                                              7
                                                                                                  employment.
                                                                                              8
                                                                                                         44.    As a result, Plaintiff has been damaged in an amount to be proven at trial.
                                                                                              9
                                                                                             10                                      COUNT II
                                                                                                                       RETALIATION IN VIOLATION OF TITLE VII
ZOLDAN LAW GROUP, PLLC
                         14500 N. Northsig ht Blvd. Suite 133 Scot tsdal e, Arizona 852 60




                                                                                             11
                             Tel & Fax: 480.442.3410 – mzoldan@zol d angroup.com




                                                                                                         45.    Plaintiff reasserts and realleges each and every paragraph in this Verified
                                                                                             12
                                                                                             13   Complaint as if set forth fully herein.
                                                                                             14          46.    Plaintiff engaged in protected activity by making complaints to Defendant
                                                                                             15
                                                                                                  regarding her sexually hostile work environment.
                                                                                             16
                                                                                                         47.    In response to her complaints, Plaintiff was subjected to adverse employment
                                                                                             17
                                                                                             18   actions including, inter alia, termination.
                                                                                             19          48.    Defendant would not have terminated Plaintiff but for a design to retaliate.
                                                                                             20
                                                                                                         49.    As a result, Plaintiff was harmed in an amount to be proven at trial.
                                                                                             21
                                                                                                                        CONCLUSION AND PRAYER FOR RELIEF
                                                                                             22
                                                                                             23          WHEREFORE, Plaintiff prays that this Court order such relief as is necessary to

                                                                                             24   make him whole, including, without limitation:
                                                                                             25
                                                                                                         A.     Declaring the acts and practices complained of herein are in violation of Title
                                                                                             26
                                                                                                                VII;
                                                                                             27
                                                                                             28          B.     An award of damages for all counts in an amount to be proven at trial;

                                                                                                         C.     An award of punitive damages in an amount to be proven at trial;
                                                                                                                                            Page 6 of 8
                                                                                                  Case 2:19-cv-02191-GMS Document 1 Filed 04/03/19 Page 7 of 8



                                                                                              1      D.     An award of back pay and front pay;
                                                                                              2
                                                                                                     E.     Pre- and post-judgment interest;
                                                                                              3
                                                                                                     F.     Reasonable attorneys’ fees, costs and other expenses;
                                                                                              4
                                                                                              5      G.     For such other relief this Court deems just.

                                                                                              6                                    JURY DEMAND
                                                                                              7
                                                                                                     Plaintiff hereby demands a trial by jury of all issues so triable.
                                                                                              8
                                                                                                            RESPECTFULLY SUBMITTED on April 3, 2019.
                                                                                              9
                                                                                             10                                          ZOLDAN LAW GROUP, PLLC
ZOLDAN LAW GROUP, PLLC
                         14500 N. Northsig ht Blvd. Suite 133 Scot tsdal e, Arizona 852 60




                                                                                             11                                     By: /s/ Michael Zoldan
                             Tel & Fax: 480.442.3410 – mzoldan@zol d angroup.com




                                                                                                                                         14500 N. Northsight Blvd., Suite 133
                                                                                             12
                                                                                                                                         Scottsdale, AZ 85260
                                                                                             13                                          Attorneys for Plaintiff Kaytlin Converse
                                                                                             14
                                                                                             15
                                                                                             16
                                                                                             17
                                                                                             18
                                                                                             19
                                                                                             20
                                                                                             21
                                                                                             22
                                                                                             23
                                                                                             24
                                                                                             25
                                                                                             26
                                                                                             27
                                                                                             28


                                                                                                                                         Page 7 of 8
                                                                                                     Case 2:19-cv-02191-GMS Document 1 Filed 04/03/19 Page 8 of 8



                                                                                              1                                       VERIFICATION
                                                                                              2
                                                                                                         Plaintiff Kaytlin Converse declares under penalty of perjury that she has read the
                                                                                              3
                                                                                                  foregoing Verified Complaint and is familiar with the contents thereof. The matters
                                                                                              4
                                                                                              5   asserted therein are true and based on her personal knowledge, except as to those matters

                                                                                              6   stated upon information and belief, and as to those matters, she believes them to be true.
                                                                                              7
                                                                                              8
                                                                                              9
                                                                                             10                                             _______________________
                                                                                                                                            Kaytlin Converse
ZOLDAN LAW GROUP, PLLC
                         14500 N. Northsig ht Blvd. Suite 133 Scot tsdal e, Arizona 852 60




                                                                                             11
                             Tel & Fax: 480.442.3410 – mzoldan@zol d angroup.com




                                                                                             12
                                                                                             13
                                                                                             14
                                                                                             15
                                                                                             16
                                                                                             17
                                                                                             18
                                                                                             19
                                                                                             20
                                                                                             21
                                                                                             22
                                                                                             23
                                                                                             24
                                                                                             25
                                                                                             26
                                                                                             27
                                                                                             28


                                                                                                                                           Page 8 of 8
